Citation Nr: 0122862	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-08 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a rating greater than 20 percent for 
hyperglycemia with seizures for the period from July 23, 
1998.

3.  Entitlement to a rating greater than 10 percent for 
hyperglycemia with seizures for the period prior to July 23, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for multiple 
sclerosis and denied her claim for a rating greater than 10 
percent for hyperglycemia with seizures.  The veteran 
subsequently perfected an appeal of that decision.  In a May 
2001 decision, the RO awarded the veteran an increase in the 
evaluation of her hyperglycemia with seizures to 20 percent 
disabling, effective July 23, 1998.  

In an October 1999 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The veteran's claim of entitlement to an increased rating for 
hyperglycemia with seizures will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The most probative medical evidence of record indicates 
that the veteran does not have multiple sclerosis.



CONCLUSION OF LAW

Multiple sclerosis was not incurred during active service or 
within seven years of discharge from service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist itself and more specifically defined it.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

In the present case it appears as if the duty to assist and 
notify has been satisfied.  All treatment records identified 
by the veteran have either been obtained by the RO or 
submitted by the veteran.  Additionally, she has been 
provided with VA medical examinations addressing her claim 
for service connection for multiple sclerosis.  Finally, the 
veteran has been provided notice of the information required 
to substantiate her claim in the Statements of the Case as 
well as through notice letters sent by the RO.  Accordingly, 
no further assistance is necessary to comply with the 
requirements of the new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim, and a remand back to the RO for compliance with the 
new legislation is not necessary as it would serve no useful 
purpose.  Consequently, the veteran is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Additionally, certain chronic diseases will be presumed to 
have been incurred during service if they become manifest to 
a degree of 10 percent or more within one year of the date of 
discharge, or in the case with multiple sclerosis, within 
seven years of discharge.  See 38 C.F.R. §§ 3.07(a); 3.309(a) 
(2000).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

The service medical records do not indicate any treatment or 
diagnosis of multiple sclerosis.  Post-service private 
medical records show that in April 1996 the veteran underwent 
a magnetic resonance imaging (MRI) of her brain.  The results 
noted a "small left periatrial white matter finding of 
uncertain significance.  The possibility of this representing 
early primary demyelinated plaque may be entertained."  
Treatment notes indicated diagnoses of "rule out 
demyelinating disease."  In August 1996 she underwent 
another MRI of her brain.  At this time the reviewer noted 
foci of abnormal signal intensity in the centrum semiovale 
bilaterally.  The etiology of these were uncertain, and it 
was noted that they may be related to demyelinating process 
(e.g. multiple sclerosis); however, other demyelinating 
processes and other etiologies were noted to be able to cause 
the same appearance.  Treatment records from Dr. Weiss dated 
in September 1996 and October 1996 note that the veteran had 
symptoms of right lower extremity spasms, tremors, and 
flushing of the left upper extremity as well as fatigue, 
numbness, tingling, and tremors along with an abnormal MRI.  
His assessment was to rule out vasculitis, autoimmune 
disease, and multiple sclerosis, noting that it was most 
likely due to multiple sclerosis.  In January 1997 Dr. Weiss 
noted that he suspected the veteran had multiple sclerosis, 
and in a February 1997 statement of record he states that he 
has been treating her for multiple sclerosis and seizure 
disorder.

Subsequent to treatment by Dr. Weiss, the veteran was seen by 
Dr. Rosenthal, a neurologist, in March 1997.  After examining 
the veteran and her prior MRI's he opined that he was not 
convinced that she had multiple sclerosis.  In April 1997 the 
veteran underwent another MRI of the brain with contrast, and 
the findings were noted to reveal a cyst in the velum 
interpositum which slightly displaces the pineal gland to the 
right.  No contrast enhancement of the previously noted 
abnormal signal intensity in the white matter on both sides 
was noted.  Subsequent to this MRI, Dr. Rosenthal stated that 
there was no evidence of demyelinating disease or enhancement 
in the MRI of the brain.

VA outpatient treatment records from September 1997 to August 
1998 show treatment for her complaints of neurological 
symptoms.  The September 1997 record notes the veteran's 
prior history of treatment for these complaints, including 
her most recent treatment by Dr. Rosenthal finding no 
multiple sclerosis.  These records contain only equivocal 
diagnosis of "questionable multiple sclerosis."

In September 1998 the veteran underwent a VA neurological 
examination.  The examiner noted the veteran's symptoms of a 
neurological disorder, including memory problems and tremors, 
and her report that she had been diagnosed with multiple 
sclerosis.  Upon completion of the examination, the examiner 
concluded that the veteran was normal from a neurological 
standpoint, and that the examination showed no indication of 
multiple sclerosis.  

In April 2000 the veteran underwent another MRI of the brain, 
this one at the VA medical center in Shreveport, Louisiana.  
The impression was a "cyst in the quadrigeminal plate 
cistern, otherwise unremarkable MRI of the brain."  In July 
2000 she underwent a VA examination in response to the 
Board's remand, to clarify whether or not she had multiple 
sclerosis.  Once again, the examiner noted her reported 
symptoms of tremors, fatigue, intermittent numbness and 
tingling in the 
feet and legs, slurring of speech, and episodes of double 
vision.  His diagnosis was multiple sclerosis by history, but 
he went on to state that the data was insufficient to 
diagnose or to exclude multiple sclerosis, and that for VA 
purposes, it is as likely as not that she has multiple 
sclerosis.  

Given the contradiction in his assertions, the RO requested 
that the examiner clarify his findings regarding whether the 
veteran has multiple sclerosis.  In an April 2001 addendum to 
his examination report, the examiner provided the requested 
clarification.  He noted at this time that there was no 
available objective findings to support a diagnosis of 
multiple sclerosis and that the medical history is only of 
probable multiple sclerosis.  He also stated that multiple 
sclerosis is characterized by exacerbations and remissions so 
that many years may be needed before the diagnosis may be 
excluded or established.  He pointed out that no clinically 
or functionally significant impairments possibly attributed 
to multiple sclerosis were found at the July 2000 
examination, and that the April 2000 MRI of the brain showed 
no findings to suggest multiple sclerosis.  

Considering the evidence of record, the Board finds that the 
preponderance of the medical evidence indicates that the 
veteran does not suffer from multiple sclerosis.  The 1996 
MRI's do not reveal multiple sclerosis, just a possibility of 
this disorder along with other possible disorders.  Dr. 
Weiss's treatment records never indicate an unequivocal 
diagnosis of multiple sclerosis, stating only "suspected" 
or "most likely."  Although his February 1997 statement of 
record states that he has been treating her for multiple 
sclerosis, in August 1998, in response to the RO's request 
for the onset of her multiple sclerosis, he indicates that he 
"suspected" her of having the disorder in January 1997 
without stating that the perception moved beyond suspicion.  
Moreover, none of the MRI results document multiple 
sclerosis, and the more recent MRI's actively note no 
multiple sclerosis to be present.  Furthermore, in contrast 
to the absence of an unequivocal diagnosis of multiple 
sclerosis, the record contains unequivocal statements that 
the veteran does not have multiple sclerosis, as reported in 
the September 1998 VA examination, and in the MRI findings.  

The veteran's accredited representative notes that the July 
2000 examiner found that it was as likely as not that the 
veteran had multiple sclerosis and that this finding was 
sufficient, given the prior evidence to establish her claim.  
However, the Board does not find this statement to be as 
credible or probative as the examiner's April 2001 addendum.  
The July 2000 assertion is in contradiction with his other 
statements in the examination report, i.e., that her multiple 
sclerosis was by history, and the data was insufficient to 
determine one way or the other if she had multiple sclerosis.  
Additionally, unlike the April 2001 addendum, his July 2000 
examination report did not reference the April 2000 MRI 
findings.  Moreover, the addendum supported a finding that a 
diagnosis of multiple sclerosis was not appropriate through 
its notation concerning the lack of objective findings for 
such a diagnosis, the absence of multiple sclerosis on the 
MRI reports, and the absence of impairments possibly 
attributable to multiple sclerosis at the examination.

Accordingly, given the unequivocal clinical findings that the 
veteran does not have multiple sclerosis, and the absence of 
a truly unequivocal diagnosis of this disorder, the Board 
finds as a matter of fact that the preponderance of the 
evidence shows that the veteran does not have multiple 
sclerosis.  Given this finding, her claim of entitlement to 
service connection for this disorder is denied.

The preponderance of evidence weighs against the claim; the 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2000).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.


REMAND

As noted above, while the veteran's claims were pending new 
statutory and regulatory provisions were enacted which 
impacted the VA's duties to assist and notify.  Veterans 
Claims Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
These new regulations specifically discuss the steps to be 
taken by VA to satisfy the development and notice obligations 
established in the VCAA including obtaining records not in 
the custody of a Federal department or agency, obtaining 
records in the custody of a Federal department or agency, 
notification of all attempts to obtain such records, and when 
a medical examination or opinion should be provided.  With 
regard to the latter question, the regulations state that, 
"[a] medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that "a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

In the present case, the Board's October 1999 remand 
instructions requested specific information regarding the 
veteran's seizure disorder in the examination report.  Review 
of the report shows that the examiner unfortunately failed to 
provide specific answers to the questions submitted by the 
Board in the remand.  Given the holding in Stegall, and the 
examiner's oversight, the Board finds that this claim must be 
remanded for the second time prior to consideration of the 
veteran's claim.  Accordingly, the case is remanded to the RO 
for performance of the development outlined in the action 
paragraphs below.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should forward the claims file 
to the examiner who conducted the July 
2000 VA examination of the veteran's 
seizure disorder and request that he 
review the claims file and respond to the 
requests listed below.  No examination 
need be scheduled unless requested by the 
examiner.  In the event that the examiner 
who conducted the previous examination is 
not available, the RO should forward the 
claims file to another examiner of equal 
qualifications and have the new examiner 
respond to the remand request.  Again, no 
examination need be scheduled unless 
requested by the examiner.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in the 
last two years or at least two minor 
seizures in the last six months.

c)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in the 
last six months or two in the last 
year, or has averaged at least five 
to eight minor seizures weekly.

d)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in four 
months over the last year or nine to 
ten minor seizures per week.

e)  The examiner should state 
whether or not the veteran has had 
at least one major seizure in three 
months over the last year or more 
than ten minor seizures weekly.

f)  The examiner should state 
whether or not the veteran has had 
at least one major seizure per month 
over the last year.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the newly promulgated regulations is 
completed.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) codified at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001); 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


